Title: From George Washington to Edmund Randolph, 12 February 1793
From: Washington, George
To: Randolph, Edmund



Sir,
United States [Philadelphia] Feby 12th 1793

The Hostile Indians having requested that all the Treaties which have been entered into with the several Western & Northern Tribes, may be produced at the proposed meeting at Sandusky.
Therefore in order, that the Commissioners, for the proposed treaty, should be fully informed on the subject of their mission, it would be proper, that a summary view, should be formed of all the Treaties which have been made with the Aforesaid Indians, from the treaty of Fort Stanwix in 1768 to the present time inclusively—and any well-grounded exceptions to the validity of any treaty to be noticed.
The parties on both sides which made the several treaties—

and in cases of the relinquishment of lands, the consideration given should be specified.
And perhaps, to have a more comprehensive view of the subject, it would be necessary to extend the inquiry prior to the time above mentioned, so as to comprehend any treaties with the French, relatively to the cession of lands by the Indians north west of the Ohio.
In the inquiry, it will be necessary to note as far as the information shall be attainable, the acknowledged proprietors of the lands relinquished to the whites, as may have been conceded generally by other Indians bordering on the tribes who may have relinquished the said lands.
I request that you will undertake this subject, and lay the result before me at as early a period as conveniently may be.

G. W——n

